Citation Nr: 0904620	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  01-00 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for mitral valvular 
heart disease.  

2.  Entitlement to a rating in excess of 10 percent for a 
pilonidal cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1955 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  In this rating decision, in pertinent 
part, the RO denied entitlement to service connection for a 
heart condition, to include mitral valve disease, and denied 
a rating in excess of 10 percent for a pilonidal cyst.

The Veteran testified before the undersigned Veterans Law 
Judge by videoconference in March 2004 regarding the two 
claims remaining on appeal.  A copy of the transcript of this 
hearing has been associated with the claims file.  The Board 
notes that the Veteran filed a November 2007 VA Form 9 in 
which he noted that his claim for service connection for 
mitral valvular heart disease was denied and requested a 
Board hearing.  The Veteran, however, has been afforded a 
hearing during the pendency of this appeal regarding this 
claim.  VA regulations provide for a hearing before the Board 
and the Board finds no basis on which the Veteran is entitled 
to a second hearing.  See 38 C.F.R. § 20.700 (2008).  The 
Veteran has not indicated any insufficiencies with the prior 
Board hearing or noted developments since the last hearing on 
which he desires to provide testimony.  Further, the Board 
highlights that the instant decision grants service 
connection for the heart disability on appeal; thus, the 
Board grants the full benefit sought regarding this claim.

The Board considered the Veteran's appeal in March 2005.  At 
that time, additional claims were in appellate status.  The 
Board remanded claims for entitlement to service connection 
for ulcers, tinnitus, residuals of a sacral injury, and 
degenerative joint disease of the thoracic spine with wedge 
deformity at vertebra T-9.  The Board also found that new and 
material evidence has been received to reopen a claim for 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  The Board remanded this reopened claim.  
Subsequently, the RO granted service connection for all of 
these disabilities.  As the Veteran has not appealed any of 
the ratings or effective dates assigned for these 
disabilities, this represents a complete grant of the 
Veteran's appeal in regard to these five claims.  See 
Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  

Regarding the two claims remaining on appeal, the Board 
directed that the Veteran be issued additional notice 
pursuant to the Veterans Claims Assistance Act of 2000 (VCAA) 
and be provided VA examinations.  After review of the claims 
file, the Board finds that VA has substantially complied with 
the Board directives and the claims are ripe for adjudication 
upon the merits.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  

The Board notes that the RO denied a claim for entitlement to 
service connection for cardiomegaly in December 1989 and for 
a heart condition as a result of exposure to herbicides in 
March 1997.  Subsequent to these decisions, the Veteran 
underwent mitral valve replacement in 1999.  In the March 
2005 remand, the Board directed a VA examination regarding 
the claim for service connection for the specific diagnosis 
of mitral valvular disease.  Based on the claim for this 
specific disease (new diagnosis) and in recognition that a VA 
heart examination was conducted, the Board will address this 
claim on the merits without regard to whether there was a 
previous final decision on this claim.  See 38 C.F.R. 
§§ 3.156, 3.159; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 
2008).

Subsequent to the last issued October 2007 supplemental 
statement of the case, additional treatment records were 
associated with the claims file.  These records include 
evaluation for complaints related to melena/ "tarry" 
stools.  To the extent that these records could be considered 
relevant to the increased rating claim for the service-
connected pilonidal cyst, the instant decision grants an 
increased rating from 10 to 20 percent based on rating the 
pilonidal cyst by analogy (see 38 C.F.R. § 4.20) to 
hemorrhoids with persistent bleeding, under 38 C.F.R. § 4. 
114, Diagnostic Code 7336, and such rating is the maximum 
evaluation allowed under that code.  Moreover, a 20 percent 
evaluation is the rating sought by the Veteran.  Under these 
circumstances, the Board finds that a remand to allow the 
agency of original jurisdiction, the RO in this case, to have 
initial consideration of this evidence to be unnecessary.  
See 38 C.F.R. § 19.31, 19.37, 20.1304 (2008)

The Board has carefully reviewed the claims file, to include 
the Veteran's letters dated in February 2007 and January 
2008.  After this review, the Board finds that the only 
claims in appellate status, or to which the Veteran has filed 
a timely notice of disagreement, are the two claims listed 
above.  See Manlincon v. West, 12 Vet. App. 238 (1999).


FINDINGS OF FACT

1.  All evidence necessary to decide the claims has been 
obtained; the Veteran has been provided notice of the 
evidence necessary to substantiate his claims and has been 
notified of what evidence he should provide and what evidence 
VA would obtain; there is no indication that the Veteran has 
evidence pertinent to his claims that he has not submitted to 
VA.

2.  The Veteran's service treatment records and a post-
service medical opinion shows that it is at least as likely 
as not that he was treated for a recurrence of rheumatic 
fever during service and his current diagnosis of mitral 
valvular (rheumatic) heart disease has been linked by 
competent evidence to the in-service episode of rheumatic 
fever.  

3.  The medical evidence shows that the Veteran's service-
connected pilonidal cyst is manifested by pain, recurrent 
drainage and bleeding, which is analogous to hemorrhoids with 
persistent bleeding and fissures.  






CONCLUSIONS OF LAW

1.  With application of the doctrine of reasonable doubt, 
service connection for mitral valvular heart disease is 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304(b) (2008).

2.  The criteria for a 20 percent rating for a service-
connected pilonidal cyst, but no more than 20 percent, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§3.102, 3.159, 3.321(b)(1), 4.1, 
4.2, 4.3, 4.6, 4.7, 4.10, 4.20, 4.114, Diagnostic Code 7399-
7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA 
provides, among other things, for notice and assistance to VA 
claimants under certain circumstances.  VA has issued final 
rules amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The instant Board decision grants service connection for 
mitral valvular (rheumatic) heart disease.  Accordingly, the 
Board need not discuss VA's attempts to satisfy the notice 
and assistance requirements under the VCAA with respect to 
this claim.

As to the claim for an increased rating for the pilonidal 
cyst, the instant decision grants an increased rating from 10 
to 20 percent.  In reviewing the rating schedule found in 
38 C.F.R. Part 4, the Board finds no diagnostic code (rating 
criteria) directly on point for a pilonidal cyst.  The RO has 
rated the cyst as a tender scar under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, assigning a 10 percent rating, which is 
the maximum evaluation allowed under that code for a 
localized, superficial, tender scar.  As explained in the 
analysis below, the Board's grant of a 20 percent rating, 
which is the maximum evaluation allowed under Diagnostic Code 
7336, affords the Veteran the highest rating under all 
potentially applicable rating criteria.  As a separate rating 
compensable rating is theoretically possible under separate 
diagnostic codes relating to symptoms that do not overlap 
with those in Code 7336, the maximum benefit has not been 
granted.  Therefore, the Board will proceed to address 
whether the provisions of the VCAA were satisfied with regard 
to this increased rating claim.

After review of the record, the Board finds that VA has met 
these duties with regard to this claim.  There is no issue as 
to providing an appropriate application form or completeness 
of the application.  Pursuant to the Board remand, the 
Veteran was issued a VCAA notification letter in July 2006.  
The Veteran was informed about the information and evidence 
not of record that is necessary to substantiate his claims; 
the information and evidence that VA will seek to provide; 
and the information and evidence the claimant is expected to 
provide.  In addition, as directed by the Board remand, the 
Veteran was informed to the effect to "give us everything 
you've got pertaining to your claims."  This letter also 
informed the Veteran regarding the evidence and information 
needed to establish disability ratings and effective dates, 
as outlined in Dingess.

The Board is also aware of the Court's recent decision in 
Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008), regarding 
claims for increased ratings.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim: (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.

In this case, the Board finds that the VCAA letters of record 
do not contain the level of specificity set forth in Vazquez-
Flores.  As discussed below, the presumed error raised by 
such defect, however, is rebutted because of evidence of 
actual knowledge on the part of the Veteran, and other 
documentation in the claims file reflecting such notification 
shows that that a reasonable person could be expected to 
understand what was needed to substantiate the claim.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

The July 2006 letter listed types of evidence that the 
Veteran should tell VA about or give to VA that may affect 
how VA assigned the disability evaluation, including 
information about on-going treatment records; recent Social 
Security determinations; statements from employers as to job 
performance, lost time, or other information regarding how 
the condition affects the ability to work; and statements 
discussing the disability symptoms from people who have 
witnessed how they affect the Veteran.  

Further, in his March 2004 testimony and in letters, the 
Veteran has described the pain and limitations the pilonidal 
cyst causes, including great discomfort in sitting.  
Significantly, the Court noted in Vazquez-Flores that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrates 
an awareness of what was necessary to substantiate his or her 
claim.  See Vazquez, supra, citing Dalton v. Nicholson, 21 
Vet. App. 23, 30-31 (2007).  Based on the July 2006 letter 
and the Veteran's written statements, the Board finds that 
first and fourth requirements of Vazquez-Flores are 
substantially satisfied.

In the March 2004 Board testimony, the representative 
discussed the possibly relevant diagnostic codes.  The 
instant decision grants the maximum rating under the 
diagnostic criteria that more nearly approximates the 
veteran's condition.  38 C.F.R. § 4.114, Diagnostic Code 
7336.  The written argument submitted on the veteran's behalf 
by his service representatives shows that there is awareness 
of the fact that a scar that is objectively painful supports 
a 10 percent rating.  As the veteran through his 
representative is aware of the evidence that was needed to 
substantiate the claim, the second element listed above is 
substantially satisfied and the actual argument presented by 
and on behalf of the Veteran reflects that this is the case.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) (determining 
that no prejudicial error to veteran resulted in defective 
VCAA notice when the veteran, through his counsel, displayed 
actual knowledge of the information and evidence necessary to 
substantiate his claim).  Accordingly, there could be no 
prejudice if the purpose behind the notice has been 
satisfied; that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
the claim.

In addition, the July 2006 letter informed the Veteran that 
when a disability is service connected a disability rating is 
assigned and that, depending on the disability involved, VA 
assigns a rating from 0 to 100 percent, and that VA uses a 
schedule for evaluating disabilities.  The Board, therefore, 
finds that the third element is satisfied.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the VCAA 
letter noted above was issued pursuant to a Board remand, and 
therefore, after the RO decision that is the subject of this 
appeal.  The Board is cognizant of recent United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
decisions pertaining to prejudicial error.  Specifically, in 
Sanders v. Nicholson, 487 F.3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial and that once an error is identified 
by the Court, the burden shifts to VA to demonstrate that the 
error was not prejudicial.  The Federal Circuit reversed the 
Court of Appeals for Veterans Claims' holding that an 
appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim; (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

In this case, the timing error with respect to the notice 
requirements noted above raises a presumption of prejudicial 
error but such error is rebutted by the record.  The RO cured 
the timing defect by providing complete VCAA notice together 
with re-adjudication of the claims, as demonstrated by the 
October 2007 supplemental statement of the case.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  

The Court has held recently that a supplemental statement of 
the case that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  See Mayfield v. Nicholson, 20 Vet. App. 537, 541-
42 (2006) (Mayfield III); see also Prickett, supra (holding 
that a statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).  As the supplemental 
statement of the case complied with the applicable due 
process and notification requirements for a decision, it 
constitutes a readjudication decision.  Accordingly, the 
provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield v. Nicholson, 444 F.3d 1328, 133-34 (Fed. Cir. 2006) 
(Mayfield II).

Thus, the presumption of prejudice against the Veteran 
because of the timing of the notice is rebutted.  See 
Sanders, supra.  The Veteran has been provided the 
opportunity to respond to VA correspondence and over the 
course of the appeal has had multiple opportunities to submit 
and identify evidence.  Furthermore, the Veteran has been 
provided a meaningful opportunity to participate effectively 
in the processing of his claims by VA.

While the Veteran does not have the burden of demonstrating 
prejudice, it is  pertinent to note that the evidence does 
not show, nor does the Veteran contend, that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice.  

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of record includes 
service medical records and VA medical records.  The claims 
file also contains October 2006 and May 2007 VA examinations 
that address the severity of the Veteran's service-connected 
pilonidal cyst.  After review of these examination reports, 
the Board finds that they are adequate for rating purposes.  
Thus, there is no duty to provide another examination.  See 
38 C.F.R. §§ 3.326, 3.327.

The Board notes that the claims file contains one reference 
to the Social Security Administration (SSA).  This record 
does not clearly indicate, however, that the Veteran sought 
disability benefits from SSA, and the Veteran's noting of SSA 
could be a reference to benefits based on age/retirement.  
Further, the Veteran has not noted that SSA records were 
relevant to his appeal, writing in his November 2000 VA Form 
9 (substantive appeal) that everything pertinent to his case 
had been submitted.  (Emphasis added.)

The Board has considered the holding of Tetro v. Gober, 14 
Vet .App. 100 (2000), and other cases, wherein the Court held 
that VA has a duty to request information and pertinent 
records from other Federal agencies, when on notice that such 
information exists.  The Veteran has never identified records 
of SSA as being relevant, nor has he requested that VA obtain 
these records.  The Board again notes that the RO, in the 
July 2006 VCAA letter, directed the Veteran to inform VA of 
recent Social Security determinations.  The Board further 
notes that the instant decision grants the rating requested 
by the representative in the November 2008 brief.  Therefore, 
the Board finds that a remand to obtain these records is not 
necessary.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claims under consideration.  Adjudication of the claims at 
this juncture, without directing or accomplishing any 
additional notification and/or development action, poses no 
risk of prejudice to the Veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993). 
Law and Regulations:  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304 (2008).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

Factual Background:  Service Connection

The Veteran contends, in essence, that his mitral valvular 
heart disease began during or is causally linked to his 
period of active duty.  He had over twenty years of service.  
Upon entry into service, the Veteran completed a May 1955 
report of medical history and noted a history of rheumatic 
fever.  No relevant current disability was noted upon the 
report of medical examination completed at this time.  
Subsequent records document treatment for fever and 
complaints regarding the heart during service, although a 
diagnosis of rheumatic fever was not confirmed and there was 
no diagnosis of heart disease recorded during service.

Post-service treatment records document treatment for heart 
disease, to include mitral insufficiency with surgery in 1999 
to replace the defective valve by prosthesis.

Based on this medical history, the Board, in March 2005, 
remanded the appeal in order to obtain a VA examination in 
which an examiner would address whether the mitral valvular 
heart disease began during or was causally linked to any 
finding recorded during service.  Further, the examiner was 
to address whether the mitral valvular heart disease pre-
existed service, and if so, whether it was aggravated during 
service.

The Veteran underwent this examination in October 2006.  The 
examiner demonstrated that he had reviewed the claims file 
and the Board remand.  The Veteran indicated that he had 
rheumatic fever prior to service.  The examiner noted the 
evidence, as documented in the Board remand, that the Veteran 
was hospitalized in June 1956 and treated for suspected 
rheumatic fever (during service), although the final 
diagnosis was acute tonsillitis due to hemolytic 
streptococcus with no final confirmation of rheumatic fever.  

After review of the record, the examiner found that it was 
"reasonable to say that [the Veteran's] mitral valve disease 
when he presented for surgery in 1999 was rheumatic in 
etiology."  The examiner cited to findings in the clinical 
record for this opinion.  The examiner opined that it was 
possible to have rheumatic heart disease later in life that 
was attributable to an episode of acute rheumatic fever much 
earlier in life.

The examiner posed the following question:  "Is it as likely 
as not ... that during [the Veteran's] period of active 
military service, his underlying carditis and valvulitis was 
aggravated to the extent that he ultimately required mitral 
valve replacement?"  The examiner opined that there was an 
inexorable progression of scar formation within the heart 
which "deformed" the mitral valve apparatus requiring 
mitral valve surgery/replacement in 1999 and the examiner 
indicated that this would have occurred in or out of military 
service.  The examiner wrote that he did not see any factors 
that service, in any way, aggravated the underlying carditis.  
The examiner documented that scar formation that distorts the 
mitral valvular function and structure resulting in stenosis 
and regurgitation develops over a very long period of time.  
As his rationale for finding no evidence of aggravation, the 
examiner again pointed out that the disease progresses 
"inextricably no matter what the surroundings."

Relevant diagnosis was "[a]cute rheumatic fever existing 
prior to entry on active duty and as likely as not with 
recurrence in 1956 with deformity of the mitral valve 
apparatus requiring mitral valve surgery 1999."

Analysis:  Service Connection

The Board finds that service connection for mitral valvular 
(rheumatic) heart disease is warranted.  Although cognizant 
that the Veteran has asserted additional etiologies for this 
disability, to include a contention that the disability is 
attributable to service-connected PTSD (see 38 C.F.R. 
§ 3.310), the Board finds that as the instant decision grants 
the benefit sought, there is no need to address service 
connection under alternative theories.

The Veteran marked a history of rheumatic fever upon his 
report of medical history upon service entry.  The service 
treatment records are negative for a diagnosis of a 
recurrence of rheumatic fever or a diagnosis of heart 
disease.  However, he was treated for fever and chills while 
on active duty and upon an October 2006 VA heart examination, 
which included a review of the service treatment records, the 
examiner concluded that it was as likely as not that the 
Veteran had a recurrence of rheumatic fever during service.  
The examiner further opined that the Veteran's heart disease, 
diagnosed as mitral valvular disease that necessitated 
surgery in 1999, was rheumatic in origin.  

As the medical evidence confirms a current diagnosis of 
rheumatic heart disease with mitral valve involvement and a 
VA physician has found that it is at least as likely as not 
that the Veteran had a recurrence of rheumatic fever during 
service and that there is a nexus between such heart disease 
and the in-service episode of rheumatic fever, the Board 
finds that, with application of the doctrine of reasonable 
doubt (38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), service 
connection for mitral valvular disease is warranted.



Law and Regulations:  Increased Rating

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  In order 
to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

While the Veteran's entire history is reviewed when making a 
disability determination, where service connection has 
already been established and increase in the disability 
rating is at issue, it is the present level of the disability 
that is of primary concern.  Francisco v. Brown, 7 Vet. App. 
55 (1994).  However, in Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that staged ratings are appropriate 
for an increased rating claim, when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor 
of the Veteran.  See 38 C.F.R. § 4.3.  The regulations also 
provide that where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  

The Board notes that the evaluation of the same disability 
under various diagnoses, however, is to be avoided.  That is 
to say that the evaluation of the same manifestation under 
different diagnoses, a practice known as "pyramiding," is 
to be avoided.  See 38 C.F.R. § 4.14.  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21

When there is no diagnostic code specific to the disability 
for which the Veteran is service-connected, the service- 
connected disability is rated by analogy under a diagnostic 
code for a closely related condition that approximates the 
anatomical localization, symptomatology and functional 
impairment.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  

In the case at hand, the Veteran's pilonidal cyst has been 
rated by the RO as a tender scar, which supports the current 
10 percent rating.  The instant Board decision rates the 
Veteran's pilonidal cyst by analogy to haemorrhoids under 
Diagnostic Code 7336, which supports a 20 percent rating.  
The Board will consider any other potentially applicable 
diagnostic codes.

Diagnostic Code 7336, located in 38 C.F.R. § 4.114, provides 
ratings for internal or external hemorrhoids.  Mild or 
moderate hemorrhoids are rated as noncompensable (0 percent) 
disabling.  Large or thrombotic hemorrhoids, irreducible, 
with excessive redundant tissue, evidencing frequent 
recurrences, are rated 10 percent disabling.  Hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures, are rated 20 percent disabling.  See 38 C.F.R. § 
4.114. 

The Veteran filed his claim in August 1999.  During the 
pendency of the appeal, VA modified the rating criteria 
applicable to the evaluation of skin disabilities.  See 67 
Fed. Reg. 49,590 (July 31, 2002), effective August 30, 2002.  
Because these changes occurred while this appeal was pending, 
the Board will outline the current and former criteria 
relevant to this appeal.  All diagnostic codes are located in 
38 C.F.R. § 4.118.  

Former Diagnostic Code 7803 provided for a 10 percent rating 
for a poorly nourished superficial scar with repeated 
ulceration.  Diagnostic Code 7804 provided a 10 percent 
rating for scars that were superficial, tender and painful on 
objective demonstration. 

Current Diagnostic Code 7803 provides a 10 percent rating for 
a superficial, unstable scar.  Current Diagnostic Code 7804 
provides a 10 percent rating for a superficial scar that is 
painful on examination.  

Recently, the rating criteria for scars were amended again.  
However, these changes apply only to applications for 
benefits received by VA on or after October 23, 2008.  

Factual Background:  Increased Rating

The Veteran contends that his pilonidal cyst is more severe 
than contemplated by the 10 percent rating currently assigned 
the disability.  The Veteran has indicated that if the cyst 
is not draining it is very painful.  Review of the record 
indicates that the Veteran is not undergoing treatment for 
the cyst and not indicated he has had surgical intervention 
since the date of the claim for increase.

The Veteran underwent a VA examination in May 2000.  The 
examiner noted, in essence, that the severity of the cyst 
changes.  As of late, the pilonidal cyst had been "flaring 
up and draining."  The Veteran related that it has been 
draining with yellowish and bloody material.  He used an 
absorbent gauze.

Physical examination revealed a draining pilonidal cyst with 
some blood smeared on the gauze, approximately 1 cm by 1 cm, 
somewhat circular.  The cyst was somewhat tender to touch.  
Pertinent diagnosis was "pilonidal cyst:  Draining, with 
fluid and blood."

The Veteran underwent treatment of the cyst in October 2000.  
A clinician noted that the cyst filled, became red, and had 
discharge up to twice per week.  There was no active 
discharge at the time of this examination.  It was 
approximately 2 centimeters in diameter.  

The record contains a January 2004 X-ray of the cyst.  The 
finding of the X-ray was a 1.2 x 0.8 x 0.4 centimeter 
"nearly anechoic lesion" corresponding to the palpable 
mass.

In the March 2005 remand, the Board directed that the Veteran 
be scheduled for an examination to evaluate the severity of 
the cyst.  The examiner was directed to describe the 
pilonidal cyst in detail, specifically note whether the 
pilonidal cyst affected the functioning of any adjacent or 
related parts, and specifically state whether the cyst 
affected the sacrum in its structure or function.

In the March 2005 remand, the Board also directed evaluation 
of an orthopedic sacral injury that the Veteran attributed to 
the same fall as he attributed the cyst.  In a November 2006 
rating decision, the RO granted service connection for 
"sacral dysfunction" and rated the disability as part of 
the service-connected low back strain, currently evaluated as 
30 percent disabling.  The rating of the orthopedic spine 
disability is not currently in appellate status.

In a May 2006 VA treatment record, the Veteran was noted to 
be using "maxi" pads for the drainage from the cyst.

The Veteran underwent the VA examination directed by the 
March 2005 Board remand in October 2006.  The examiner noted 
that since the incurrence of the cyst until 1972, the Veteran 
had at least 6 incisions and drainages of the pilonidal cyst.  
The examiner reported that the Veteran continued to have 
intermittent drainage from the cyst.  This was noted to often 
soil the Veteran's undergarments (at least daily) due to the 
intermittent drainage.  There was continued tenderness in the 
area of the pilonidal cyst.

Physical examination revealed a 5 cm (length) by 1-2 mm 
(width) incisional scar over the upper portion of the gluteal 
fold over the sacrum.  There was a large 4 x 6 millimeter 
hard tissue at the superior aspect of the pilonidal scar.  
There was drainage from the area and moderate tenderness.

The relevant diagnosis was pilonidal cyst with multiple 
recurrence and persistent drainage from the cyst.  The 
examiner opined that other than the intermittent drainage 
from the cyst itself, the cyst did not affect the functioning 
of any adjacent part.

The Veteran underwent an additional VA examination in May 
2007 that, in part, contained findings relevant to the cyst.  
The Veteran reported that the cyst leaked on a continuing 
basis.  Relevant diagnosis was "[p]ilonidal cyst with 
demonstrable leakage and history of recurrent incisions and 
drainages with continuous leakage over time requiring the use 
of a pad."

A July 2007 record of medical treatment documents that "an 
anal pilonidal sinus was observed with 2 cm of 'proud flesh' 
at the superior aspect of midline gluteal cleft.  An anal 
pilonidal cyst was observed in the midline with no active 
infection or drainage."

Additional medical records document the complaints of 
drainage of the cyst.

Analysis:  Increased Rating

The Board finds that a 20 percent rating is warranted for the 
Veteran's pilonidal cyst for the entirety of the time upon 
appeal, which is the benefit sought by the Veteran through 
his service representative.  As noted above, there is no 
diagnostic code (with rating criteria) that is directly on 
point for a pilonidal cyst.  The RO assigned a 10 percent 
rating by analogy to a tender scar, which is the maximum 
evaluation allowed for such a superficial, localized scar.  
38 C.F.R. § 4.118, diagnostic Code 7804.  Given the clinical 
findings summarized above relating to intermittent drainage 
and bleeding, the Board finds that it would be more 
appropriate and to the Veteran's advantage to rate his 
pilonidal cyst by analogy (38 C.F.R. § 4.20) to hemorrhoids.  
Applying the relevant abnormal clinical findings to that 
code, an increased rating to 20 percent is warranted.

Under 38 C.F.R. § 4.114, Diagnostic Code 7336, a 20 percent 
rating is warranted for hemorrhoids, external or internal, 
with persistent bleeding and with secondary anemia, or with 
fissures.  After review of the evidence, to include the 
consistent contentions regarding drainage, which has been 
noted on some of the physical examinations and described as 
containing blood and the resemblance of the cyst to the 
severity of a fissure, the Board finds that the 20 percent 
rating criteria have been met.  There is no higher schedular 
rating for hemorrhoids.

The Board has considered whether the disability should be 
rated under other criteria and the Veteran's contentions 
regarding the correct criteria.  The Board first notes that 
the complaints of low back pain have been service-connected 
as "sacral dysfunction" by a November 2006 rating decision.  
In addition, the Board has reviewed the relevant skin codes 
(both those in effect prior to and effective as of August 30, 
2002).  After review, however, the Board finds that, given 
the location of the cyst in the rectal area and the 
complaints of pain and drainage, the disability "by 
functions affected," "anatomical location," and 
"symptomatology," is most analogous to hemorrhoids.

Although cognizant that one examiner described the cyst as a 
scar in the body of an examination report, the Board finds 
that the preponderance of the evidence describes the 
pilonidal cyst as lesion that is intermittently productive of 
pus and blood versus a scar.  A draining cyst that supports a 
20 percent rating under Code 7336 does not support a 10 
percent rating as a tender scar.  Thus, a separate 
compensable rating is not warranted.  See Esteban v. Brown, 6 
Vet. App. 259 (1994).  As the Board finds that a separate 
rating under the skin criteria is not warranted, it is not 
necessary to discuss whether the former or current criteria 
are applicable for the period under appeal.  See Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Therefore, after consideration of the rating schedule, VA 
regulations, and the evidence of record, the Board finds that 
a 20 percent rating for the Veteran's pilonidal cyst under 
the schedular criteria for hemorrhoids is warranted.  The 20 
percent evaluation rating is maximum evaluation allowed by 
Code 7336 and is the rating sought by the Veteran through his 
representative. 

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), consideration has been given to the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations, whether the Veteran raised them, 
including § 3.321(b)(1), which governs extraschedular 
ratings.  The Board finds that the evidence of record does 
not present such "an exceptional or unusual disability 
picture as to render impractical the application of the 
regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  There has been no showing by the Veteran that 
his pilonidal cyst alone causes marked interference with 
employment or necessitated frequent hospitalization.  In the 
absence of requisite factors, the criteria for submission for 
assignment of extraschedular ratings for these disabilities 
pursuant to 38 C.F.R. § 3.321(b)(1) are not satisfied.  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Thus, the Board finds that, a 20 percent schedular rating is 
warranted for the pilonidal cyst disability.  

A rating in excess of 20 percent or a separate compensable 
rating for the disability is not warranted as the 
preponderance of the evidence is against these aspects of the 
claim.  Therefore, the benefit of the doubt doctrine is not 
applicable to these aspects of the claim and a rating in 
excess of 20 percent or a separate rating for the pilonidal 
cyst disability must be denied.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).








ORDER

Service connection for mitral valvular heart disease is 
granted.

A 20 percent rating for a pilonidal cyst, which is the rating 
sought by the Veteran, is granted, subject to the rules and 
regulations governing the payment of VA monetary benefits.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


